Order entered May 17, 2019




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-00285-CV

                                    JOHN TIEGEN, Appellant

                                                 V.

                                   FREDERIC SLICE, Appellee

                         On Appeal from the 44th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-18-15264

                                             ORDER
           Before the Court is appellee’s May 15, 2019 motion for extension of time to file brief.

Appellee explains the extension is necessary, in part, because a supplemental clerk’s record he

requested has not been filed. We GRANT the motion as follows.

           We ORDER Dallas County District Clerk Felicia Pitre to file, no later than May 28,

2019, the supplemental clerk’s record requested by appellee on May 13, 2019. We further

ORDER appellee to file his responsive brief no later than June 27, 2019.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the

parties.

                                                        /s/   BILL WHITEHILL
                                                              JUSTICE